O’HARA, Justice,
dissenting.
I am compelled to dissent from the majority opinion for two reasons. One is that the majority has in the course of its opinion given retroactive application to a statute passed by the legislature that contained no retroactive language. We are all aware of the fact that the legislature is charged with the knowledge of its own legislation and, if it had chosen in this case to pass the statute with retroactive application, it merely had to add those words to the legislative enactment. KRS 446.080(3) states that:
“No statute shall be construed to be retroactive unless expressly so declared.” This language is clear, unambiguous and is itself sufficient to clearly indicate the legislative intent to be contrary to that expressed in the majority opinion.
Finally, aside from the semantical interpretation of equating in legal language “costs” and “attorneys fees,” it is my opinion that the retroactive applicability erroneously given by the majority in this case may possibly subject innocent members of the practicing bar to claims of malpractice for correctly advising their clients under a law which is then retroactively changed with no recourse to the lawyer to correct his prior advice.
For these reasons, I am dissenting, and I am authorized to state STEPHENS, J. joins me in this dissent.